DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-3, 5, 8-9, 11, 16, 21, 24, 26, 28-30, 32-34, 38-41, 44-45 are pending.  Claims 5, 11, 24, 26, 30, 33, and 38-39 are withdrawn.  Claims 1, 2-3, 8-9, 16, 21, 28-29, 32, 34, 40-41, and 44-45 are presently considered in view of the amendments filed 6/23/2022.

Election/Restrictions
Applicant's election with traverse of a composition comprising (MOA)155E60 and (MOA)155K60 (e.g., Example disclosed at Spec. filed 3/27/2020 at 28-29, having approximate structure shown at Figure 1) in the reply filed on 1/31/2022 was previously acknowledged, but the traversal was deemed not persuasive for reasons of record, and the requirement was deemed proper and made FINAL.
The originally elected species of composition comprising a cationic first copolypeptide of (MOA)155K60 and an anionic second copolypeptide of (MOA)155E60 was deemed free of the prior art (see, e.g., Spec. filed 3/27/2020 at 7 at lines 20-30, noting that “MOA” is understood to refer to L-methionine sulfoxide-stat-L-alanine).  
Per MPEP § 803.02, examination was extended to the non-elected species comprising a cationic first copolypeptide selected from the group consisting of (MOA)155K30, (MOA)155K60, (MOA)155K90, (MOA)155K120, and (MOA)155(TFA-K)60; and an anionic second copolypeptide selected from the group consisting of (MOA)155E30, (MOA)155E60, (MOA)155E90, (MOA)155E120, and (MOA)155(Bn-E)60; in water.  This entire genus was subsequently deemed free of the prior art.
Per MPEP § 803.02, examination was then extended to the broader genus of compositions comprising: a cationic first copolypeptide selected from the group consisting of (MOA)mKp, and (MOA)m(TFA-K)p; and an anionic second copolypeptide selected from the group consisting of (MOA)nEq, and (MOA)n(Bn-E)q; in water; wherein m and n are about 100 to about 600, and wherein p and q are about 20 to about 200.  Following extensive search and examination, this entire genus was subsequently deemed free of the prior art.
Per MPEP § 803.02, examination was then extended to the broader genus of compositions comprising: a cationic first copolypeptide selected from the group consisting of (MOA)mCp, and (MOA)m(TFA-C)p; and an anionic second copolypeptide selected from the group consisting of (MOA)nZq, and (MOA)n(Bn-Z)q; in water; wherein m and n are about 100 to about 600, wherein p and q are about 20 to about 200, and wherein “C” is lysine or arginine and wherein “Z” is glutamic acid or aspartic acid.  Following extensive search and examination, this entire genus was subsequently deemed free of the prior art.
As noted above, compounds representative of the disclosed species, involving L-methionine sulfoxide-stat-L-alanine were deemed free of the prior art as noted above.  However, L-methionine sulfoxide-stat-L-alanine is not a required limitation in all embodiments.  Accordingly, in the previous action, per MPEP § 803.02, examination was then extended to a non-elected species of compositions comprising (Glu)83-(ProAlaSer)100-200-(Glu)83 and (Lys)78-(ProAlaSer)100-200-(Lys)78, which has deemed obvious for reasons of record.  In the Reply filed 6/23/2022, Applicant amended claim 1 in a manner reasonably excluding this non-elected species, wherein “proline” may be a hydrogen bond acceptor, but wherein the amide moiety is not considered to be part of the “side chain” of proline. 
Per MPEP § 803.02, examination has been extended to another non-elected species (or grouping of patentably indistinct species), namely the species of (Glu)83-(Gly4Ser)100-200-(Glu)83 and (Lys)78-(Gly4Ser)100-200-(Lys)78.  Following search and examination, the non-elected species has been deemed obvious in view of the prior art as applied below. 
Per MPEP § 803.02, examination was not extended unnecessarily to cover all non-elected species, and claims not directed to the non-elected species of have been withdrawn.  Notably, claims 5, 11, 30, 33, and 38-39 do not appear to read upon the non-elected species. 
Claims 5, 11, 24, 26, 30, 33, and 38-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/31/2022.
Per MPEP § 803.02(III)(A), examination has not been extended to non-elected species at this time.  However, during search and examination of the elected species art pertinent to non-elected species was incidentally discovered.  Although examination has not been extended to non-elected species at this time, the incidentally discovered art has been placed on record below as a courtesy to the Applicant and to facilitate compact prosecution. 
Accordingly, claims 1, 2-3, 8-9, 16, 21, 28-29, 32, 34, 40-41, and 44-45 are presently examined.

Priority
	The priority claim to Provisional US Application No. 62/564,765 filed 9/28/2017 is acknowledged.

Information Disclosure Statement
The IDS filed 6/23/2022 is acknowledged.

Claim Interpretation
For purposes of examination, unless otherwise stated, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Independent claim 1 is representative of the pending claim scope and recites:
1. (Currently Amended) A composition comprising a first copolypeptide comprising Substructure I, a second copolypeptide comprising Substructure II, and water,
wherein
Substructure I is depicted as follows:
-Xm-Cp-
Substructure I;
Substructure II is depicted as follows:
[[-Yn-Aq-]]-Yn-Zq-
Substructure II;
each instance of X is an amino acid residue independently selected from a non-ionic,  having a side chain comprising a hydrogen bond donor or hydrogen bond acceptor, amino acid, glycine, and alanine;
each instance of Y is an amino acid residue independently selected from a non-ionic,  having a side chain comprising a hydrogen bond donor or hydrogen bond acceptor, amino acid, glycine, and alanine;
each instance of C is an amino acid residue independently selected from a cationic,  amino acid;
each instance of [[A]]Z is an amino acid residue independently selected from an anionic,  amino acid;
m is about 100 to about 600;
n is about 100 to about 600;
p is about 20 to about 200;
q is about 20 to about 200;
at least 90 mol% of the C amino acid residues are (D)-amino acid residues or at least 90 mol% of the C amino acid residues are (L)-amino acid residues; and
at least 90 mol% of the Z[[A]] amino acid residues are (D)-amino acid residues or at least 90 mol% of the Z[[A]] amino acid residues are (L)-amino acid residues.
The applicable claim interpretation is discussed below.
“Comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
	The term “copolypeptide” is undefined on record, but is reasonably understood to be any polypeptide that is copolymer (i.e., a polymer with more than one species of monomer).
	The terms “first” and “second” are understood to require two separate and distinct copolypeptides, which are not found in a single polypeptide.  This interpretation is consistent with the original disclosure and all examples of record reading upon original claim 1.
	Substructure I and Substructure II do not identify orientation (N to C or C to N), length of the total copolypeptide, nor limit additional structures that may be present in the copolypeptide (e.g., small molecules, PEG moieties, branching, etc.).  Furthermore, Substructure I and II are reasonably understood to broadly encompass branched and dendritic polypeptides.
	The term “about” is undefined on record.  The term “about” is given its ordinary meaning in view of the biochemical arts, and is understood to mean “within 20 percent” (see, e.g., US 2009/0028832 A1 at ¶[0111]; see also US 2009/0105341 A1 at ¶[0049]; see also US 2012/0178676, at ¶[0277]).  Accordingly, with respect to the instant disclosure and with prior art of record, unless the term “about” is otherwise clearly defined, the term is reasonably inferred to indicate a range either “within 20 percent” of a recited number.  Therefore, the range of “about 100 to about 600” is reasonably inferred to include at least a range of 80 to 720 amino acids.
	The term “MO” is understood to refer to L-methionine sulfoxide (see, e.g., Spec. filed 3/27/2020 at 7 at lines 10-15).
	The term “MOA” is understood to refer to L-methionine sulfoxide-stat-L-alanine (see, e.g., Spec. filed 3/27/2020 at 7 at lines 20-30).
	In the Reply filed 6/23/2022, Applicant did not specifically dispute any claim interpretation set forth on record (see, e.g., Reply filed 6/23/2022 at 9 at § Claim Interpretation).  Accordingly, the Examiner’s interpretations are undisputed in view of the instant record.
	Additional claim interpretations are set forth below.

Withdrawn Claim Rejections
The rejection of claims 1, 3, 9, 16, 21, 28-29, 32, 34, 40-41, and 44-45 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn in view of the amendments filed 6/23/2022 (e.g., the removal of “hydrophilic”).
The rejection of claims 1, 3, 9, 16, 21, 28-29, 32, 34, 40-41, and 44-45 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in view of the amendments filed 6/23/2022 (e.g., the removal of “hydrophilic”).

Maintained or Revised Claim Rejections Necessitated by Applicant Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2-3, 8-9, 16, 21, 28-29, 32, 34, 40-41, and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (High performance and reversible ionic polypeptide hydrogel based on charge-driven assembly for biomedical applications, Acta Biomaterialia, vol. 11:183–190 (2015); hereafter “Cui”; cited in previous action) in view of Strohl (Fusion Proteins for Half-Life Extension of Biologics as a Strategy to Make Biobetters, BioDrugs, vol. 29:215-239 (2015); hereafter “Strohl”; cited in previous action).
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above, which is incorporated herein.  Additional claim interpretations are set forth below.
Regarding instant claims 1, 3, 9, 16, 21, 28, 29, and 32, Cui teaches and discloses ionic polypeptide-based hydrogels formed by mixing oppositely charged copolymers, wherein each copolymer comprises a non-ionic, hydrophilic portion of polyethylene glycol (“PEG”) and a second portion consisting of either poly(L-glutamic acid) or poly(l-lysine) (see, e.g., Cui at title, abs, scheme 1 on 184, Table 1 on 185, 186 at col I at penultimate ¶ to 186 at col II at 1st partial ¶, 189 at § Conclusions).  Cui explicitly teaches the invention generically (see, e.g., Cui at scheme 1 on 184, noting that m, x, and n are variable) and further reduces to practice specific embodiments (see, e.g., Cui at Table 1 on 185) including 4G2 and 4L2, which comprises (Glu)83-(PEG)-(Glu)83 and (Lys)78-(PEG)-(Lys)78, among other species.  Notably, 83 and 78 lie inside the recited range for instant p and instant q because these lengths are between 20 and 200 (compare id. with instant claim 1) (see MPEP § 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art").  Regarding instant claim 34, Cui explicitly discloses and directs artisans to solutions comprising 10 wt% of the copolyelectrolytes (see, e.g., Cui at 186 at § 2.8) and directs artisans to concentrations such as 3-5 wt.% (see, e.g., Cui at 186 at col II at 1st partial ¶). Regarding instant claims 40-41 and 44, Cui discloses a 10 wt% 4G2/4L2 hydrogel in a salt solution ranging from 0.01 to 0.2 mol l-1 (see, e.g., Cui at 187 at col I at 1st full ¶).  Regarding instant claim 45, Cui explicitly discloses that the hydrogel of 10 wt% 4G2/4L2 was tested with fibroblast L929 cells (see, e.g., Cui at 188 at col I-II at bridging ¶).  In sum, Cui teaches and discloses compositions suitable for obtaining a hydrogel comprising mixing two oppositely charged copolymers comprising either glutamic acid or lysine. 
The prior art of US’967 differs from the instant claim(s) as follows: Cui teaches that the anionic, hydrophilic portion of each copolymer is PEG rather than polypeptide sequence as instantly claimed. 
However, the substitution of “PEG” for an equivalent polypeptide PEG equivalent would be obvious in view of the prior art.  Specifically, Strohl identifies that PEG is utilized in the protein arts as a hydrophilic moiety (see, e.g., Strohl at 216 at col I-II at bridging ¶), and Strohl identifies art-recognized problems associated with the use of PEG in polypeptide structures (see id).  Specifically, Strohl identifies that PEG is not metabolized by the body, has safety concerns, has a “high cost”, and that use of PEG requires chemical conjugation steps and additional repurification steps (see, e.g., Strohl at 216 at col I-II at bridging ¶).  Strohl further identifies art-recognized solutions, including the usage of polypeptide sequences that may replace PEG (see, e.g., id. at 216 at col II at 1st full ¶, 217 at col I-II at § 3, Table 2 on 218 disclosing for example, PASylation, ELPylation, and HAPylation, 229 at col II at § 6).  Regarding the instant claims, including claims 1-2, 8, and Xm and Yn, Strohl identifies that one alternative to PEG includes HAPylation, which is a polypeptide sequence comprising (Gly4Ser)100-200 (see, e.g., Strohl at 231 at col I at § 6.4; see also Strohl at 229 at col II at § 6.3 to page 230 at col I at 1st partial ¶). 
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s): The claimed invention is the simple substitution of an art-recognized PEG alternative (e.g., (Gly4Ser)100-200) as suggested by Strohl in place of PEG in the oppositely charged copolymers of (Glu)83-(PEG)-(Glu)83 and (Lys)78-(PEG)-(Lys)78, taught by Cui, to predictably and expectedly produce (Glu)83-(Gly4Ser)100-200-(Glu)83 and (Lys)78-(Gly4Ser)100-200-(Lys)78, wherein such substitutions would be expected to function as taught and suggested by Cui (e.g., to form hydrogels), but to also desirably and beneficially exhibit the additional benefits of PEG alternatives as identified by Strohl such as improved safety and reduced costs relative to PEG (see, e.g., MPEP § 2143(I)(B), (D), (G)).  
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Furthermore, it is well-within the ordinary skill in the art to simply replace a known PEG moiety in a known protein compound using an art-recognized PEG alternative using ordinary methods in the protein arts, to predictably obtain a substituted embodiment wherein PEG is replaced with another non-ionic, hydrophilic, and art-recognized PEG alternative.  
No unexpected results commensurate in scope with the requirements set forth at MPEP § 716.02 have been placed on record, of statistical or practical significance, commensurate in scope with the pending claim scope (see, e.g., MPEP § 716.02(a)-(g)).
Accordingly, claims 1, 2-3, 8-9, 16, 21, 28-29, 32, 34, 40-41, and 44-45 are rejected.


Claims 1, 2-3, 8-9, 16, 21, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0157967 A1 (Jul. 12, 2007; Mershin et al).
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above, which is incorporated herein.  Additional claim interpretations are set forth below.
Regarding instant claims 1, 2-3, 8-9, 16, 21, and 28-29, US’967 discloses a product comprising surfactant peptides (plural), selected from a group consisting of Formulas 1-10, which include sequences of form (ϕ)m(+)n and (ϕ)m(-)n, wherein (ϕ) may be alanine; (+) may be lysine or arginine; (-) may be aspartic acid or glutamic acid; m is ≥5; and n is ≥1 (see, e.g., US’967 at claims 1-3).  All amino acids disclosed are understood to encompass L-amino acids.
The prior art of US’967 differs from the instant claim(s) as follows: US’967 does not reduce to practice a species of the instant invention and US’967 does not specify the ranges recited for variables corresponding to instant variable m, n, p, or q.
Regarding embodiments comprising multiple surfactant proteins, although US’967 does not reduce to practice compositions comprising surfactant proteins of formulas 1, 6, or 8-10 in combination with a surfactant of formulas 3, 5, 7, and 9-10 (each comprising a substructure of (ϕ)m(+)n or (ϕ)m(-)n as shown at US’967 claim 3), such combinations would be obvious because each such sequence is explicitly disclosed as an alternative surfactant peptide, and the combination of known surfactant peptides to predictably form a composition of surfactant peptides suitable for use as an equivalent surfactant in a prior art invention is obvious (see, e.g., MPEP § 2144.06(I), noting that it is prima facie obvious to combine two compositions taught in the art for the same purpose to make a third compositions used fort the very same purpose; see also MPEP § 2144.07, noting that the selection of a known material based on its suitability for its intended use is prima facie obvious).  Such combinations are encompassed in the prior art claim scope and would yield nothing more than the predicted and expected results, namely a composition suitable for use as surfactant peptides in the claimed invention of US’967 (see, e.g., MPEP § 2121(I), MPEP § 2123(I)-(II)).
Regarding instant claims 1, 28-29, and the variables m and n, and p and q, the prior art of US’967 teaches and discloses an overlapping range, namely the range wherein m is ≥5 and n is ≥1 (see, e.g., US’967 at claims 1-3). Per MPEP § 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  Here, the prior art informs artisans that the entire genus of polypeptides would be suitable for use together as surfactants, and the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that is disclosed (see, e.g., MPEP § 2123(I)-(II)), including nonpreferred and alternative embodiments (see id).
Regarding the use of alanine for (ϕ), an artisan would be directed to utilize alanine in view of the exemplified sequences of SEQ ID NOs: 10-13, 18-23, 38-39, and 42, which each use alanine for (ϕ), and therefore would reasonably inform an artisan that alanine is a preferred amino acid for use as (ϕ) (see, e.g., US’967 at claims 3-4). 
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s): The claimed invention is the combination of prior art elements (i.e., surfactant polypeptides comprising a structure or substructure of ϕ)m(+)n and (ϕ)m(-)n) according to known methods as disclosed by the primary reference, to predictably, expectedly, and desirably form a stabilized biologically-derived sensitizer as taught by US’967 (see, e.g., MPEP § 2143(I)(A), (G)).   Each component would merely perform the same function in combination as it does separately, as taught by US’967.
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Furthermore, it is well-within the ordinary skill in the art to utilize two or more surfactant peptides in inventions of US’967, wherein such surfactant peptides in combination would predictably form a composition suitable for use as a surfactant (see, e.g., MPEP § 2144.06(I), MPEP § 2144.07). Furthermore, it is well-within the ordinary skill in the art to make and use prior art products by combining known compounds according to known methods as taught by the prior art.
No unexpected results commensurate in scope with the requirements set forth at MPEP § 716.02 have been placed on record, of statistical or practical significance, commensurate in scope with the pending claim scope (see, e.g., MPEP § 716.02(a)-(g)).
Accordingly, claims 1, 2-3, 8-9, 16, 21, and 28-29 are rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2-3, 8-9, 16, 21, 28-29, 32, 34, 40-41, and 44-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 8, 12, 16, 22, 28, 45, 54, 56, 57, 66, 68, and 71 of copending Application No. 17/598,761. Although the claims at issue are not identical, they are not patentably distinct from each other as identified below.
Instant claims 1, 2-3, 8-9, 16, 21, 28-29, 32, 34, 40-41, and 44-45 appear to be directly and substantially overlap in scope with the embodiments of App’761 as set forth at claims 1-2, 4, 8, 12, 16, 22, 28, 45, 54, 56, 57, 66, 68, and 71 of App’761.  Specifically, the originally elected species of the instant invention are explicitly recited and claimed at claim 57 of App’761, and such embodiments are understood to read upon all claims.  Accordingly, Although the claims at issue are not identical, they are not patentably distinct from the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant's arguments filed 6/23/2022 have been fully considered but they are not persuasive. 
35 USC 103, Cui in view of Strohl
It is the Examiner’s understanding that Applicant traverses the rejection of Cui in view of Strohl at pages 11-12 of the Reply filed 6/23/2022, and these arguments are fully considered and addressed below.
It is the Examiner’s understanding that Applicant is alleging that the substitution of PEG with the PEG-substitute of a HAPylation would not have been predictable (see, e.g., Reply filed 6/23/2022 at 11-12 at bridging ¶, 12 at 1st to 3rd full ¶¶).  This argument has been fully considered but not found persuasive for at least the reasons discussed below.  
Applicant appears to apply an “absolute predictability” standard (see id), but this does not reflect US Patent law. Rather, per MPEP § 2143.02(II), “[o]bviousness does not require absolute predictability” but instead only requires “at least some degree of predictability” (see, e.g., MPEP § 2143.02(II)).  Therefore, a determination of prima facie obviousness only requires “at least some degree of predictability”.  
Here, the prior art literally teaches that HAPylation can be utilized as a desirable substitute for PEG (see, e.g., Strohl at 216 at col I-II at bridging ¶, 216 at col II at 1st full ¶, 217 at col I-II at § 3, Table 2 on 218, 229 at col II at § 6, 231 at col I at § 6.4).  In the absence of objective evidence to the contrary, the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Therefore, a HAP sequence (e.g., Gly4Ser repeats) is presumed to be fully enabled to act as PEG absent objective evidence to the contrary.  To date, no objective evidence to the contrary has been set forth on record.
Additionally, the prior art literally identifies properties of “synthetic ionic polypeptide hydrogels based on electrostatic interaction” (see, e.g., Cui at 184 at col I at 1st full ¶), which are satisfied by the PEG substitutes, including HAP sequences.  Furthermore, the prior art teaches and suggests that such hydrogel formation is based upon “mixing cationic and anionic triblock copolyelectrolyte solutions” (see, e.g., Cui at 186 at col I-II at bridging ¶), and the substitution of PEG with a HAP sequence would not change or alter the mixture of cationic and anionic triblock copolyelectrolyte solutions (see id).  The general applicability of the broader teachings of Cui are explicitly made, wherein Cui identifies ABA triblock ionic polyeptides as “[a] new strategy for a novel biodegradable and reversible hydrogel formation based on the charge-driven assembly of two well-defined ABA triblock ionic polypeptides”, which “can be considered a paradigm for further design and development of novel injectable hydrogels” (see, e.g., Cui at 189 at col I-II at bridging ¶).  Accordingly, the prior art does not state that PEG is required, or that the properties of PEG are necessary for hydrogel formation, but rather the disclosure directs artisans to a “well-defined ABA triblock” of “ionic polypeptides” that form a hydrogel “based on” a “charge-driven assembly” (see id).  Here, the proposed simple substitution of Gly4Ser repeats in place of PEG would not alter, interrupt, or disturb the overall charge of the “ionic” portions of the ABA triblock polypeptides, and therefore would not reasonably interrupt “hydrogel formation based on the charge-driven assembly of two well-defined ABA triblock ionic polypeptides” in view of all objective evidence currently of record (see, e.g., Cui at 189 at col I-II at bridging ¶).  Accordingly, the claimed invention is the simple substitution of an art-recognized PEG alternative (e.g., (Gly4Ser)100-200) as suggested by Strohl in place of PEG in the oppositely charged copolymers of (Glu)83-(PEG)-(Glu)83 and (Lys)78-(PEG)-(Lys)78, taught by Cui, to predictably and expectedly produce (Glu)83-(Gly4Ser)100-200-(Glu)83 and (Lys)78-(Gly4Ser)100-200-(Lys)78, wherein such substitutions would be expected to function as taught and suggested by Cui (e.g., to form hydrogels), but to also desirably and beneficially exhibit the additional benefits of PEG alternatives as identified by Strohl such as improved safety and reduced costs relative to PEG (see, e.g., MPEP § 2143(I)(B), (D), (G)).  Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)); additionally, it is well-within the ordinary skill in the art to simply replace a known PEG moiety in a known protein compound using an art-recognized PEG alternative using ordinary methods in the protein arts, to predictably obtain a substituted embodiment wherein PEG is replaced with another non-ionic, hydrophilic, and art-recognized PEG alternative.  
It is the Examiner’s understanding that Applicant proffers zero objective evidence that the full scope of the Cui disclosure in view of Stohl is not fully enabled (see, e.g., Reply filed 6/23/2022 at 12 at 1st to 3rd full ¶¶, noting assertions regarding what one of ordinary skill in the art would or would not understand or conclude).  Therefore, it is the Examiner’s understanding that Applicant is attempting to rebut a determination of obviousness under MPEP § 2143(I)(B), (D), and (G) by (i) suggesting the existence of skepticism of experts, (ii) suggesting inoperability of the prior art, and (iii) raising arguments of counsel.  These arguments have been fully considered but not found persuasive. First, if Applicant means to suggest the existence of skepticism of experts, such evidence should be filed per MPEP § 716.05 as evidence is required to establish skepticism of experts.  In the absence of such evidence, such statements are understood to be unsupported conjecture of counsel.  Second, if Applicant is attempting to allege that the full scope of the prior art is not enabling or inoperable Applicant is directed to MPEP § 2121(I), which notes that the prior art is presumed fully enabled for all that it discloses, and the burden is on the Applicant to rebut the presumption of operability (see, e.g., MPEP § 2121(I); MPEP § 716.07).  Currently, zero evidence of inoperability commensurate in scope with the requirements of MPEP § 716.07 have been placed on record at this time; critically, arguments of counsel cannot take the place of evidence in the record (see, e.g., In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965), and evidence is required to rebut the presumption of operability.  Third, arguments of counsel cannot take the place of evidence in the record (see, e.g., In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).
Examiner notes that zero evidence of unexpected results have been placed on record commensurate in scope with the requirements of MPEP § 716.02.  To the contrary, the prior art fairly informs artisans that ionic polypeptides would be expected and predicted to form hydrogels (see, e.g., Cui at 189 at col I-II at bridging ¶, passim, noting that “hydrogel formation based on the charge-driven assembly of two well-defined ABA triblock ionic polypeptides” was known and expected in the prior art). Here, no statistically significant comparison of the closest prior art with the claimed invention has been placed on record (see, e.g., MPEP § 716.02(a), (b)) that is commensurate in scope with the claimed invention (see, e.g., MPEP § 716.02(d)).  Notably, per MPEP § 716.02(c)(II), expected beneficial results (e.g., hydrogel formation) as discussed herein would be evidence of obviousness because it confirms the teachings of the prior art.  Accordingly, no evidence of unexpected results sufficient to rebut prima facie obviousness has been placed on record at this time.
Accordingly, all arguments raised by Applicant pertaining to the rejection made in view of Cui and Stohl have been fully considered but not found persuasive for at least the reasons set forth above.  Therefore, the rejection is maintained as revised above, and all revisions were necessitated by Applicant amendment.
35 USC 103 in view of US’967 (“Mershin”)
It is the Examiner’s understanding that Applicant traverses the rejection of US’967 at pages 13-14 of the Reply filed 6/23/2022, and these arguments are fully considered and addressed below.
It is the Examiner’s understanding that Applicant attempts to limit the disclosure of US’967 to the exemplified embodiments (see, e.g., Reply filed 6/23/2022 at 13 at last two ¶¶, alleging that the disclosure is limited “in practice” to exemplified embodiments).  This is not persuasive because it does not reflect US Patent practice because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)), including nonpreferred and alternative embodiments (see id).  Specifically, Applicant is attempting to utilize the disclosed embodiments as a “teaching away” from the broader scope of the prior art, which teaches surfactant peptides of any length (see rejection above).  This is not persuasive because, per MPEP §§ 2123(I)-(II), “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments”.  Accordingly, all arguments raised by Applicant premised upon the assumption that the mere existence of examples somehow limit the prior art invention are not persuasive because they do not reflect US Patent practice. 
It is the Examiner’s understanding that Applicant is attempting to assert arguments upon the basis of what one of ordinary skill in the art would or would not concluded in view of US’967 (see, e.g., Reply filed 6/23/2022 at 13-14 at ¶).  This is not persuasive because it is the Examiner’s position that an artisan would interpret the disclosure literally and consistent with the written claims and written description.  This is reasonable in the absence if any objective evidence of skepticism of experts or inoperability.  Here, no evidence of the existence of skepticism of experts per MPEP § 716.05 or evidence of inoperability per MPEP § 716.07 have been placed on record at this time.  Accordingly, Applicant’s statements regarding what an artisan would or would not conclude, in the absence of any objective evidence, is understood to be an argument of counsel. Arguments of counsel cannot take the place of evidence in the record (see, e.g., In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  Accordingly, absent objective evidence to the contrary, all arguments premised upon the assumption that an artisan would simply ignore large portions of the prior art disclosure is not persuasive. 
It is the Examiner’s understanding that Applicant is alleging that a prima facie case of obviousness has not been made because the “results of the alleged combination were [not] predictable” (see, e.g., Reply filed 6/23/2022 at 14 at 1st to 2nd full ¶¶), presumably because “[n]othing in Mershin teaches or suggests that the polypeptide compositions disclosed therein form hydrogels” (see id).  This is not persuasive as follows:  First, the absence of teachings regarding “hydrogels” in US’967 is neither disputed nor dispositive of obviousness because the instant claims do not actually require hydrogels, hydrogel formation, or even recite the term “gel” or “hydrogel” (see, e.g., instant claims).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Second, the “predictable” results upon which the prima facie obviousness rejection is based is the predictable usage of the disclosed compositions of US’967 as surfactants and stabilized biologically-derived sensitizers, not for use as hydrogels (see rejection, above).  Notably, Applicant fails to dispute or address such predictable results, and therefore the merits of predictability upon which the rejection is based remain uncontested. Third, if Applicant means to allege that they have a different rationale for concluding that the claimed invention is obvious distinct from the teachings of US’967, this is not persuasive because the Examiner may rely upon a rationale that is different from the Applicant’s rationale (see, e.g., MPEP § 2144(IV)).  In sum, arguments addressing unclaimed limitations (i.e., hydrogel formation) and failing to address the merits of the rejection (e.g., surfactants and sensitizers as claimed and described) are not persuasive. 
It is the Examiner’s understanding that Applicant refers to a Declaration (see, e.g., Reply filed 6/23/2022 at 14 at 1st to 2nd full ¶¶).  This has been fully addressed below but is insufficient to overcome the rejection of record because it fails to provide evidence commensurate in scope with the requirements of MPEP § 716.02, as described below. 
Accordingly, all arguments raised by Applicant pertaining to the rejection made in view of US’967 have been fully considered but not found persuasive for at least the reasons set forth above.  Therefore, the rejection is maintained as revised above, and all revisions were necessitated by Applicant amendment.
ODP in view of App’17/598,761
It is the Examiner’s understanding that Applicant traverses the ODP rejection in view of App’761 at pages 14-15 of the Reply filed 6/23/2022, and these arguments are fully considered and addressed below.
It is the Examiner’s understanding that Applicant is alleging that the rejection should be withdrawn because it “is the only rejection remaining” (see, e.g., Reply filed 6/23/2022 at 15 at 1st to 3rd ¶¶). The premise is factually incorrect because two additional rejections remain as set forth above.  Therefore, such arguments are not persuasive and the rejection is maintained.
Therefore, the rejection is maintained as revised above, and all revisions were necessitated by Applicant amendment.
Summary
All arguments raised by Applicant pertaining to the revised and maintained rejections set forth above have been fully considered but not found persuasive for at least the reasons set forth above.  Therefore, the rejections are maintained as revised above, wherein all revisions were necessitated by Applicant amendment filed 6/23/2022.


Response to Declarations of Timothy J. Deming under 37 C.F.R. §1.132
The affidavit under 37 CFR 1.132 filed 6/23/2022 is insufficient to overcome the rejections of record. A detailed explanation of why the affidavits or declarations are insufficient is provided below. The legal standards of review and consideration of Declarations under 37 C.F.R. §1.132 are discussed at MPEP § 716.01.
Interest of the Expert in the Outcome of the Case
Per MPEP 716.01(c)(III), in assessing the probative value of an expert opinion, the examiner must consider the interest of the expert in the outcome of the case. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert, denied, 475 U.S. 1017 (1986). Here, the Declarant is a named inventor and therefore has a clear interest in the outcome of the case.
Nature of the Matter Sought to be Established
Per MPEP 716.01(c)(III), in assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established. Ashland Oil, Inc., 776 F.2d 281. 
Here, it is reasonably inferred that the Declarant seeks to establish that “polypeptides having less than 100 residues. . . do not form hydrogels” (see, e.g., Reply filed 6/23/2022 at 14 at 2nd full ¶, summarizing declaration; see also Dec. filed 6/23/2022 at ¶ 3).
Opinions as to Legal Conclusions
As an initial matter, Examiner notes that per MPEP 716.01(c)(III), any opinions expressed by Declarant regarding legal conclusions are not entitled to any weight. However, the underlying basis for any opinion as to legal conclusions has been fully considered as detailed below.
Presence or absence of factual support for the expert’s opinion
Per MPEP 716.01(c)(III), in assessing the probative value of an expert opinion, the examiner must consider the presence or absence of factual support for the expert’s opinion. Ashland Oil, Inc., 776 F.2d 281. 
The Declarant provides 12 examples of diblocks at Table 1 that do not form hydrogels under some unknown, undisclosed conditions (see, e.g., Dec. at Table 1 at ¶¶2-3, noting that it is unclear what temperature, concentration, solvent system, etc. was tested).  Therefore, it is prima facie unknown if any sequence would form hydrogels under the tested conditions tested.  No positive control was shown or tested.  The tested conditions are undisclosed.  The tested compounds cannot be said to be representative of the pending claims because all tested compounds comprise MO, but MO is not required at instant claim 1.  Zero prior art embodiments were tested. Accordingly, the proffered data is of unknown relevance to the rejections of record.
Hydrogel formation is not actually a recited limitation of the claimed invention. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Accordingly, the proffered data is of unknown relevance to the claimed invention.
The proffered data does not establish unexpected results commensurate in scope with the requirements of MPEP § 716.02 because no statistically significant comparison of the closest prior art was made to the claimed invention, and no evidence commensurate in scope with the claim scope was provided (see, e.g., MPEP § 716.02(a), (b), (c), (d), (e)).
Furthermore, the conclusion provided does not distinguish the claimed invention relative to the prior art because the instant claims read upon “polypeptides having less than 100 residues” (see, e.g., Reply filed 6/23/2022 at 14 at 2nd full ¶, summarizing declaration; see also Dec. filed 6/23/2022 at ¶ 3).  Specifically, instant claim 1 encompasess compounds wherein m and n are “about 100” (i.e., 80 amino acids), conjugated to compound wherein p and q may be “about 20” (i.e., 16 amino acids).  Therefore, the claims encompass compounds having 96 amino acids, which is less than 100 amino acids.  Therefore, the Declarant’s statements, even if true, fail to distinguish the claimed invention over the prior art.  It is unclear if Declarant is alleging that the pending claim scope is not fully enabled. 
The Declarant’s conclusion is immaterial to the rejections of record, because the prior art is not limited to the tested embodiments, or limited to hydrogel-forming compounds.  
The Declarant’s conclusion as summarized by the Reply that “polypeptides having less than 100 residues. . . do not form hydrogels” (see, e.g., Reply filed 6/23/2022 at 14 at 2nd full ¶, summarizing declaration; see also Dec. filed 6/23/2022 at ¶ 3) is factually incorrect.  Even dipeptides can form hydrogels (see, e.g., US 20070099840 A1 at claims 1 and 6-9; see also US 20090175785 at claims 1 and 8-14), and therefore polypeptide length does not preclude hydrogel-forming capabilities. Accordingly, the conclusion is generally incorrect.
It is unknown in view of the Declaration if the disclosed polypeptides can form hydrogels under other, untested conditions.
In addition, it is noted that the Declaration fails to address, with specificity, the rejections set forth by the Examiner. 
Weighing Objective Evidence
Per MPEP § 716.01(d), the ultimate determination of patentability must be based on consideration of the entire record and notes that submission of evidence of patentability does not mandate a conclusion of patentability in and of itself.  Accordingly, the Declaration has been fully considered but is not found persuasive because it does not establish unexpected results commensurate in scope with the requirements set forth in the MPEP (see, e.g., MPEP § 716.02), address the merits of the rejections at issue, identify the conditions used to obtain the proffered data, and fails to explain why hydrogel formation is pertinent to the claimed invention lacking limitations pertaining to hydrogelation, including compositions “under” 100 amino acids in length. Therefore, in view of the record as a whole, the Declaration is insufficient to overcome the rejections of record, which are maintained as set forth above.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7846445 B2 (Dec. 7, 2010; Schellenberger et al.; cited in previous action; cited in previous action) teaches and discloses a peptide-based PEG alternative.  Specifically, US’445 identifies the utility and shortcomings of PEG and PEGylation in the protein arts (see, e.g., US’445 at col. 1 at line 56 to col 2 at lines 60, col 38 at lines 45-50), and additionally discloses a protein “module” that can be utilized as a peptide-based recombinant PEG (“rPEG”) (see, e.g., US’445 at col 77 at lines 1-25, Fig. 5, Fig. 6, col 17 at lines 18-55, col 32 at lines 50-61,SEQ ID NOs: 96 and 107), including modules comprised of only glycine and serine (see id.; see esp id. at SEQ ID NO: 107).
Examiner notes the following additional pertinent information regarding US 2014/0286865 (Sep. 25, 2014; Deming et al.; cited in previous action): US’865 pertains to the usage of amphiphilic diblock copolypeptide hydrogels, which are referred to as “DCH” (see, e.g., US’865 at ¶[0006]), and US’865 discloses the use of “DCH” as gels and scaffolds, including in CNS applications (see, e.g., US’865 at ¶¶[0006]-[0007], [0025], [0029]-[0033]).  Such disclosures are pertinent because US’865 explicitly identifies that the phrase “a DCH” or “the DCH” all “include plural referents” and may “include[] multiple DCH, e.g., 2, 3, 4, 5 or more DCH, which can be the same or different” (see, e.g., US’865 at ¶[0057]).  Accordingly, and artisan would readily appreciate that the disclosed DCH compounds may be utilized in combination.  This is pertinent because US’865 teaches a genus of copolypeptides that may be 100-600 amino acids in length (see, e.g., US’865 at ¶¶[0072]-[0073]), wherein such peptides are diblock copolypeptides that may comprise equal length hydrophobic and hydrophilic portions (see, e.g., US’865 at ¶[0073]).  The hydrophilic portion may be selected from polymer of (i) L- or D-lysine, (ii) L- or D-aspartic acid, (iii) L- or D-glutamate (see, e.g., US’865 at ¶¶[0062]-[0067]).  The hydrophobic portion may be a polymer of (i) L- or D-alanine or (ii) L- or D-serine acid (see, e.g., US’865 at ¶¶[0067]-[0073]). Therefore, US’865 teaches and discloses copolypeptides of form (Ala)50-300(K)50-300 and (Ala)50-300(E)50-300 (see, e.g., US’865 at ¶¶[0062]-[0073]), as well as the combinations of such polypeptides (see, e.g., US’865 at ¶[0057]).  Such combinations would predictably and expectedly yield hydrogels exactly as taught and disclosed in the prior art.
Harada et al. (Formation of Polyion Complex Micelles in an Aqueous Milieu from a Pair of Oppositely-Charged Block Copolymers with Poly(ethylene glycol) Segments, Macromolecules, vol. 28:5294-5299 (1995); hereafter “Harada”; cited in previous action) discloses the complexation of oppositely-charged block copolymers, namely PEG-polylysine and PEG-polyaspartic acid (see, e.g., Harada at title, abs, Fig. 8 on 5298).  Harada concludes
Mixing of oppositely charged block copolymers in an aqueous milieu led to the spontaneous formation of polyion complex micelles having a spherical shape with a considerably narrow distribution. As for other block copolymer micelles, these polyion complex micelles may have a corona of hydrophilic PEG segments which surround the core of the polyion complex of cationic and anionic segments. It is well-known that various charged substances such as ions, proteins, and nucleic acids are selectively concentrated in polyion complex coacervates through electrostatic interaction.  This feature is quite feasible for utilizing the polyion complex micelles made from block copolymers as vehicles for charged compounds in the field of drug discovery.
(see, e.g., Harada at 5298-5299 at bridging ¶)
Accordingly, mixing oppositely charged block copolymers to predictably form polyion complexes is not a point of novelty.
	Insua et al. (Polyion complex (PIC) particles: Preparation and biomedical applications, European Polymer Journal, vol. 81:198-215 (June 2016); hereafter “Insua”; cited in previous action) discloses that “[o]ppositely charged polyions can self-assemble in solution” and form “polyion complex (PIC) particles” (see, e.g., Insua at abs), and that such polyions may include proteins (see, e.g., id. at 198 at § 1).  The PIC assembly is illustrated generically for any anionic and cationic polymers at figure 3 (see, e.g., Insua at Fig. 3 on 201).
	Srivastava et al. (Gel phase formation in dilute triblock copolyelectrolyte complexes, Nature Communications, vol 8:14131. doi: 10.1038/ncomms14131, 9 pages (Feb 23, 2017); hereafter “Srivastava”; cited in previous action) discusses gel formation using diblock and triblock copolyelectrolytes (see, e.g., Srivastava at title, abs, Fig. 2 on 4, reproduced in part below):

    PNG
    media_image1.png
    389
    277
    media_image1.png
    Greyscale

Accordingly, the formation of gels using diblock or triblock copolyelectrolytes is not novel or surprising, but is instead the expected and predicted result. 
	Kishimura (Development of polyion complex vesicles (PICsomes) from block copolymers for biomedical applications, Polymers Journal, vol. 45:892-897 (Apr. 2013); hereafter “Kishimura”; cited in previous action) discloses that oppositely charged diblock copolymers may be combined and are expected to self-assemble into PICsomes (polyion complex vesicles) (see, e.g., Kishimura at title, abs, Figs. 1-3 at 893). Figure 1 is reproduced in part below:

    PNG
    media_image2.png
    255
    687
    media_image2.png
    Greyscale

Accordingly, the formation of structures using oppositely charged diblock copolymers is not novel or surprising, but is instead the expected and predicted result. 
US 20130202711 A1 (Aug. 8, 2013; Kataoka et al.; cited in previous action) pertains to vesicles formed by combining two different diblock polymers, wherein each polymer comprises a hydrophilic portion and charged portion (see, e.g., US’711 at title, abs, Fig. 3, claims 1-26).
US 20150258219 A1 (Sep. 17, 2015; Kataoka et al.; cited in previous action) pertains to vesicles formed by combining two different diblock polymers, wherein each polymer comprises a hydrophilic portion and charged portion (see, e.g., US’219 at title, abs, claims 15-27).


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new and/or revised ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/Primary Examiner, Art Unit 1654